Russell, C. J.,
concurring specially. In my opinion, there is scarcely any right more precious than that accorded to a defendant in a criminal trial, who is presumed to be innocent and who may sometimes be innocent, than that of subjecting the witnesses against him to a cross-examination “thorough and sifting.” In this case the learned trial judge sustained an objection to the question, “Don’t you know that Bennie Lichtenstein carried $40,000 double-indemnity policy ?” after inquiring: “What is the relevancy ?” and refused to allow the question to be answered. With a profound and deep respect for the intelligence, ability, and absolute integrity of the judge, I can not concur in the opinion that mere irrelevancy is a standard by which the right of cross-examination may be abridged or limited. The purpose of a cross-examination is to sil't the wit*644ness, not merely to discredit him, hut to disclose to the jury for all purposes in the case the motives, the feeling, the bias of the witness, or any influence, internal or external, to which he may be subject, when he may use the testimony, or the manner in which it is given, to lay the foundation upon which may be based a theory different from that upon which' the prosecution is based, which the jury in summing up the evidence on both sides may. find more credible than, or at least equally credible as, the theory upon which the prosecution is proceeding. And it is the duty of the jury, between two equally reasonable hypotheses, both of which are dependent upon circumstantial evidence, to give the benefit of the doubt raised by the conflict in favor of the accused. I do not say that if there were a multiplication of irrelevant testimony, to the exclusion of anything material, in an extensive and long-drawn cross-examination, a trial judge might not properly make inquiry and determine that a sufficiently thorough cross-examination had been conducted, and that the sifting had progressed far enough, if the counsel who was conducting the examination had not, after so long a time, reached something material in the case. But the mere irrelevancy of some questions, without which an unwilling witness could not be subjected to such tests as would disclose some relevant truth to the jury of the nature to which I have referred, would be almost tantamount to a denial of the right of cross-examination "thorough and sifting.” A careful consideration of the entire record in this case shows that the prosecution was endeavoring to suggest to the jury that the motive of the killing was robbery. The proof of motive in a charge of murder is not necessary, except to clear up doubt as to the identity of the person who committed it. A killing unauthorized by law, if the slayer is known, and all the circumstances of the killing show an abandoned and malignant heart, needs no further inquiry into motive. And in this case it is plain that the proof of other robberies was admitted by the judge for the purpose of showing motive, plan, scheme, device. The crimes which were proved, and which were distinct from the offense for which the defendant was indicted in this case, were robberies. Conceding that proof adduced on that line would be admissible, it would be of great advantage to the defendant if he could show that the proof employed, in part at least, for the purpose of identification was not as reasonable as the theory that the deceased perhaps had been killed by some one inter*645ested in a large sum of insurance money. Or that the witness under cross-examination was prejudiced in the prosecution of the defendant by a well-settled conviction that the murder was committed in an attempt to commit, a robbery. The defendant’s counsel had the right to ask the question on cross-examination. A cross-examination is not.required to be confined to the highest and best evidence when he asks the witness whether he knows a particular fact. This is an inquiry, not whether what he knows is a fact, but rather as to the belief or impression of a matter which makes it to the witness a fact, whether or not it is really such.